Citation Nr: 1628258	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to May 1979 and from June 1979 to July 1984. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2014, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veteran Claims.  The parties then entered into a Joint Motion for Remand in July 2014 in which they agreed to vacate the Board's January 2014 rating decision and return the case to the Board.  The Court granted that motion.  

In December 2014, the Board remanded the claim to schedule the Veteran for a Board hearing.  In April 2016, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concludes that a VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder that is related to his active service.

The Veteran testified that he has received VA treatment since 2001.  A February 2005 deferred rating decision on a prior claim shows that development on obtaining private treatment records was attempted.  The AOJ should attempt to obtain outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder.  Attempt to obtain all records from Shoreline Behavioral, the Salvation Army, New Hope, White Deer Run, Mercy Health Center, and Kimball Medical Center.  Regardless of his response, obtain all records from the Buffalo VA Medical Center from 2001 to 2003 and from 2007 to 2009, and the VA North Texas Health Care System from 2009 to 2010 and from April 2016 to the present.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

For any current acquired psychiatric disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to active service, to include the in-service psychiatric treatment in October 1977.  

The examiner should consider the October 1977 diagnosis of adjustment reaction to adult life, manifested by a transient anxiety reaction, acute, mild, treated and recovered; January 1979 and April 1984 treatment for marital problems; June 1979 report of history of depression or excess worry and nervous trouble for the past six months due to marital problems; and April 1981 referral to mental health clinic.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


